NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JOSE ANTONIO CARIAS, JR.,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-3791
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed January 4, 2019.

Appeal from the Circuit Court for
Highlands County; Peter F. Estrada
Judge.

Howard L. Dimmig, II, Public
Defender, and Matthew D. Bernstein,
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and ATKINSON, JJ., Concur.